Status of Claims
This Office Action is in response to the application filed 11/17/2021. Claims 1-20 are presently pending and are presented for examination.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The amendments to independent claims 1, and 12 to incorporate “the assist rack force detector comprising an assist rack force calculator configured to calculate an assist rack force based on a total rack force and a driver max steering force by subtracting the driver max steering force from the total rack force, wherein the total rack force is calculated based on a self-aligning torque,” and overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because the claimed model of calculating an assist rack force is not disclosed in the prior art. The prior art for example discloses estimation of a steering assist corresponding to both an estimated or sensed rack force, however calculation of a steering assist force corresponding to a rack force specifically by subtracting a max steering force from a detected or estimated rack force is not disclosed, and the subject matter is therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et. al. (U.S. Publication No. 2016/0368530) discloses a method for controlling output of power steering system, with calculation of a motor assist torque by subtracting a target steering torque from a “total rack force”, per [0042] “In this case, the motor driven power steering system .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664